       2:20-cr-20021-MMM-EIL # 39           Page 1 of 1                                            E-FILED
                                                                    Monday, 31 August, 2020 04:05:58 PM
                                                                            Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )              Case No. 20-20021
                                             )
IAN J. DUKES,                                )
                                             )
               Defendant.                    )

                                            ORDER

       On August 14, 2020, Magistrate Judge Eric I. Long filed a Report and Recommendation

Concerning Plea of Guilty. (ECF No. 35). No written objections were filed. Therefore, this Court

adopts the Report and Recommendation. The plea of guilty of the Defendant to Counts 1-5 of the

Indictment is accepted, and Defendant is adjudged guilty of the offense.

       The Sentencing Hearing remains set for December 1, 2020, at 9:30 AM in Urbana before

Judge Michael M. Mihm.



       Entered this 31st day of August, 2020.


                                                    s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                    United States District Judge
